I am naturally averse to balancing my judgment against the collective judgment of my brethren, but intellectual honesty compels me to say, after a review of this record, that I think the guilt or innocence of the defendant herein was a question for the jury.
The testimony of the State showed Magee to be guilty of murder; that of the defendant made a case of self-defense. The State relied mainly upon the testimony of one Stokes. It is not shown that he was in any way biased in favor of the State. In fact, being of the same race as the defendant, presumably he felt kindly towards him, nothing appearing to the contrary. In addition to Stokes' testimony, there were physical facts supporting the contention of the State. However, I deem it unnecessary for me to undertake to detail the testimony. The judgment of a majority of its members is the judgment of the Court. *Page 874